EXHIBIT 10.51

 

LOGO [g46622g76n26.jpg]

 

April 6, 2004

 

VIA HAND DELIVERY

 

Ms. Karin Eastham

Diversa Corporation

4955 Directors Place

San Diego, CA 92121-1609

 

Dear Karin:

 

This letter sets forth the substance of the agreement (the “Agreement”) between
you and Diversa Corporation (the “Company”), offered to you by the Company in
connection with your resignation of employment.

 

1. Resignation. Your employment with the Company will terminate as a result of
your resignation effective May 14, 2004 (the “Resignation Date”).

 

2. Closing Benefits. In consideration of your loyal and dedicated service and
the release of claims contained in this Agreement, the Company will provide you
with the following benefits on the Effective Date (as defined below) of this
Agreement:

 

a. Consulting Position. On the later of the Resignation Date or the Effective
Date of this Agreement, the Company will pay you as a consulting fee, a lump sum
payment equal to six (6) months of your base salary in effect as of the
Resignation Date, subject to standard payroll deductions and withholdings. If at
any time you breach any provision of this Agreement, the Company will be
entitled to full recovery of any amounts already paid to you under this Section
2(a). In consideration of such payment, you agree to make yourself reasonably
available to the Company’s Chief Executive Officer (“CEO”) for consultation
during the six (6) month period following the Resignation Date. Such period of
consultation shall constitute (i) “Continuous Status as an Employee, Director,
or Consultant” under the Company’s 1997 Equity Incentive Plan (the “Plan”) and
your Awards (as defined below) thereunder and (ii) “Continuous Service” under
that certain Early Exercise Stock Purchase Agreement under the Plan dated
November 19, 1999.

 

b. COBRA Coverage. If you timely elect to continue your health insurance
coverage under COBRA, the Company will reimburse you for the monthly premiums
you pay on behalf of you and your family under COBRA until the earliest of (i)
the end of the six (6) month period following the Termination Date, (ii) the
expiration of your



--------------------------------------------------------------------------------

continuation coverage under COBRA or (iii) the date you become eligible for
substantially equivalent health insurance coverage in connection with new
employment.

 

c. Letter of Reference. The Company’s CEO will provide you with a letter of
reference.

 

3. Accrued Salary and Vacation. On the Resignation Date, you will be paid all
accrued salary, and all accrued and unused vacation, earned through the
Resignation Date, subject to standard payroll deductions and withholdings.

 

4. Stock Options or Awards. All terms, conditions, and limitations applicable to
your equity awards or options to purchase the Company’s Common Stock (“Awards”)
under the Plan will remain in full force and effect pursuant to the applicable
Award agreements between you and the Company, the applicable Plan documents, and
any other documents applicable to such Awards (including but not limited to the
Note, as defined below).

 

5. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Resignation Date. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed to modify or amend that certain
Secured Promissory Note dated April 13, 2001 or that certain Additional Bonus
Agreement dated April 13, 2001 (collectively the “Note”), which the Company and
you acknowledge and agree remains in full force and effect.

 

6. Expense Reimbursement. You agree that, no later than May 17, 2004, you will
submit your final documented expense reimbursement statement reflecting all
business expenses you incurred through the Resignation Date, if any, for which
you seek reimbursement. The Company will reimburse you for these expenses
pursuant to its regular business practice.

 

7. Return of Company Property. You agree that you will return to the Company all
proprietary Company documents (and all copies thereof) and other Company
property in your possession or control, including, but not limited to, Company
files, correspondence, memoranda, notes, notebooks, drawings, books and records,
plans, forecasts, reports, proposals, studies, agreements, financial
information, personnel information, sales and marketing information, research
and development information, systems information, specifications,
computer-recorded information, tangible property and equipment, credit cards,
entry cards, identification badges and keys and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part) (“Company Property”) no
later than the Resignation Date. You also represent that you will perform a good
faith search to ensure that you are not in possession or control of any Company
Property after that date. During your consulting service, the Company will allow
you access to Company Property on an as needed basis. You agree to return any
such Company Property provided to you on the termination of your consulting
service.

 

8. Proprietary Information Obligations. You acknowledge that the Proprietary
Information and Inventions Agreement executed by you will remain in full force
and effect.

 

9. Confidentiality. Each of you and the Company agree to hold the terms of this
Agreement in strictest confidence and agree not to publicize or disclose the
terms in any manner

 

2.



--------------------------------------------------------------------------------

whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family, (b) the Company may disclose this Agreement
as required by any applicable law, regulation, listing standard or rule and (c)
you and the Company may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, and tax preparers. In particular,
and without limitation, you may not disclose the terms of this Agreement to any
current or former Company employee or agent, other than to a Company employee
authorized to negotiate the terms of this Agreement on behalf of the Company
unless previously disclosed by the Company as permitted under this Section 9.

 

10. Nondisparagement. You and the Company agree that neither party nor any of
its attorneys or, in the case of the Company, any of its officers, directors, or
employees, will at any time disparage the other party or any of its attorneys
or, in the case of the Company, any of its officers, directors, or employees, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that each party may respond accurately and
fully to any questions, inquiry or request for information when required by
legal process.

 

11. Release. In exchange for the consideration provided to you by this Agreement
that you are not otherwise entitled to receive, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, members, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to your signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to your
employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the California Fair
Employment and Housing Act (as amended) and the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”).

 

12. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (a)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke the ADEA
Waiver; and (e) the ADEA Waiver will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after you sign this Agreement (“Effective Date”).

 

3.



--------------------------------------------------------------------------------

13. Section 1542 Waiver. In granting the release herein, you hereby acknowledge
that you have read and understand Section 1542 of the California Civil Code: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” You
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to your release
of claims hereby.

 

14. Arbitration. To ensure rapid and economical resolution of any disputes which
may arise under this Agreement, you and the Company agree that any and all
disputes or controversies of any nature whatsoever (with the sole exception of
disputes involving enforcement of the Proprietary Information and Inventions
Agreement), arising from or regarding the interpretation, performance,
enforcement or breach of this Agreement shall be resolved by confidential, final
and binding arbitration (rather than trial by jury or court or resolution in
some other forum) conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) in San Diego, California, under the then-existing JAMS rules. The
prevailing party in such arbitration proceedings shall be entitled to recover
from the other party reasonable attorneys’ fees and other recoverable costs
incurred in connection with such arbitration proceeding. Nothing in this
Agreement shall prevent either party from seeking to obtain injunctive relief in
court to preserve the status quo or prevent irreparable harm pending the
conclusion of any such arbitration. Notwithstanding the foregoing, you and the
Company each have the right to resolve any issue or dispute involving
confidential, proprietary or trade secret information, or intellectual property
rights, by Court action instead of arbitration.

 

15. Company Obligations. The Company agrees that between the date of this
Agreement and the Resignation Date, the Company shall not reduce your base
salary in effect as of the date of this Agreement. In addition, the Company
agrees to continue to pay your tax preparation costs for so long as the Note is
outstanding.

 

16. Officer Protections. Nothing in this Agreement, including without limitation
the general release set forth in Section 11 of this Agreement, shall be deemed
to modify, amend or revoke the protections and rights to indemnification and
contribution afforded to you under the Company’s certificate of incorporation,
by-laws, director and officer insurance policy and your Indemnification
Agreement effective December 13, 1999, as the same may be amended from time to
time.

 

17. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. The failure to enforce any breach of this Agreement
shall not be deemed to be a waiver of any other or subsequent breach. For
purposes of construing this Agreement, any ambiguities shall not be construed
against either party as the drafter. If any provision of this Agreement is
determined to be invalid

 

4.



--------------------------------------------------------------------------------

or unenforceable, in whole or in part, this determination will not affect any
other provision of this Agreement and the provision in question will be modified
so as to be rendered enforceable in a manner consistent with the intent of the
parties insofar as possible. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California as applied to contracts made and to be performed entirely within
California. This Agreement may be executed in counterparts or with facsimile
signatures, which shall be deemed equivalent to originals. You agree that you
will not provide assistance, information or advice, either directly or through
the use of any other person, to any person or entity in connection with bringing
any employment claim or related action of any kind against the Company, nor
shall you induce or encourage any person or entity to do so. You and the Company
agree that the foregoing sentence shall not prohibit you from testifying
truthfully under subpoena or providing other assistance under compulsion of law.
You further agree to provide reasonable cooperation and complete information to
the Company in the event of litigation or threatened litigation against the
Company or its employees, agents, officers or directors.

 

* * * *

 

If this Agreement is acceptable to you, please sign below and return one
original to me.

 

I wish you all the best in your future endeavors.

 

Sincerely,

 

Diversa Corporation

 

  By:   /S/ EDWARD T. SHONSEY    

Edward T. Shonsey

Executive Vice President, Internal Development

 

AGREED AND ACCEPTED:

 

/S/ KARIN EASTHAM       4/6/04 Karin Eastham       Date

 

5